UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7632



SUPREME OUTSPOKEN 7 ALLAH, a/k/a Mark Meyers,

                                              Plaintiff - Appellant,

          versus


BENJAMIN MONTGOMERY, Deputy Director, South
Carolina Department of Corrections; GERALDINE
MIRO,    Warden,    Allendale    Correctional
Institution; JOHN PATE, Assistant Warden,
Allendale Correctional Institution; BERNARD
WALKER,    Major,   Allendale    Correctional
Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-01-958-0-24BF)


Submitted:   January 17, 2003             Decided:   February 3, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Supreme Outspoken 7 Allah, Appellant Pro Se.    Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Supreme Outspoken 7 Allah appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Allah v. Montgomery, No.

CA-01-958-0-24BF (D.S.C. Sept. 30, 2002).   We deny Allah’s motion

for production of documents, his motion for an injunction, his

motion to amend, his motion for declaratory judgment, his motion

for an award of compensatory and punitive damages, his motion to

review the record in the Clerk’s Office, his motion for sanctions,

his motion to strike, and his motion for default judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                2